Exhibit 10.5
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
BUCKEYE PARTNERS, L.P.
AND
THE INVESTORS NAMED ON SCHEDULE A HERETO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1  
 
           
Section 1.01
  Definitions     1  
Section 1.02
  Registrable Securities     3  
 
            ARTICLE II REGISTRATION RIGHTS     3  
 
           
Section 2.01
  Registration     3  
Section 2.02
  Piggyback Rights     4  
Section 2.03
  Delay Rights     6  
Section 2.04
  Underwritten Offerings     7  
Section 2.05
  Sale Procedures     8  
Section 2.06
  Cooperation by Holders     11  
Section 2.07
  Restrictions on Public Sale by Holders of Registrable Securities     11  
Section 2.08
  Expenses     11  
Section 2.09
  Indemnification     12  
Section 2.10
  Rule 144 Reporting     14  
Section 2.11
  Transfer or Assignment of Registration Rights     15  
Section 2.12
  Limitation on Subsequent Registration Rights     15  
 
            ARTICLE III MISCELLANEOUS     15  
 
           
Section 3.01
  Communications     15  
Section 3.02
  Successor and Assigns     16  
Section 3.03
  Assignment of Rights     16  
Section 3.04
  Recapitalization, Exchanges, Etc. Affecting the Units     16  
Section 3.05
  Aggregation of Registrable Securities     16  
Section 3.06
  Specific Performance     16  
Section 3.07
  Counterparts     17  
Section 3.08
  Headings     17  
Section 3.09
  Governing Law     17  
Section 3.10
  Severability of Provisions     17  
Section 3.11
  Entire Agreement     17  
Section 3.12
  Amendment     17  
Section 3.13
  No Presumption     17  
Section 3.14
  Obligations Limited to Parties to Agreement     17  
Section 3.15
  Interpretation     18  

Schedule A — Investor List; Notice and Contact Information; Opt-Out

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of December 18, 2010, by and among Buckeye Partners, L.P., a Delaware
limited partnership (the “Partnership”), and each of the Persons set forth on
Schedule A to this Agreement (each, an “Investor” and collectively, the
“Investors”).
     WHEREAS, this Agreement is made in connection with the entry into the LP
Unit Purchase Agreement, on or prior to the date hereof, by and among the
Partnership and the Investors (the “PIPE (LP) Unit Purchase Agreement”); and
     WHEREAS, the Partnership has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Investors pursuant to
the PIPE (LP) Unit Purchase Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the PIPE (LP) Unit Purchase Agreement.
The terms set forth below are used herein as so defined:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Agreement” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “ArcLight/Kelso Registration Rights Agreement” means that certain
Registration Rights Agreement, by and among Buckeye, BGH GP Holdings, LLC,
ArcLight Energy Partners Fund III, L.P., ArcLight Energy Partners Fund IV, L.P.,
Kelso Investment Associates VII, L.P. and KEP VI, LLC, dated as of June 10,
2010.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a) of this Agreement.
     “Existing Registration Rights Agreements” means, collectively, (a) that
certain Registration Rights Agreement by and among the Partnership, First
Reserve and each of the

1



--------------------------------------------------------------------------------



 



other Persons set forth on Schedule A thereto dated as of the date hereof and
(b) the ArcLight/Kelso Registration Rights Agreement.
     “First Reserve” means FR XI Offshore AIV, L.P., an exempted limited
partnership formed under the laws of the Cayman Islands.
     “General Partner” means Buckeye GP LLC, a Delaware limited liability
company.
     “Holder” means the record holder of any Registrable Securities.
     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Investor” and “Investors” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Liquidated Damages” has the meaning specified therefor in Section 2.01(b)
of this Agreement.
     “Liquidated Damages Multiplier” means the product of the LP Unit Price
times the number of Purchased Units purchased by such Investor and that may not
be disposed of without restriction pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act.
     “Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager of such Underwritten Offering.
     “Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
     “Parity Securities” has the meaning specified therefor in Section 2.02(b)
of this Agreement.
     “Partnership” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “PIPE (LP) Unit Purchase Agreement” has the meaning specified therefor in
the recitals of this Agreement.
     “Registrable Securities” means (i) the LP Units to be acquired by the
Investors pursuant to the PIPE (LP) Unit Purchase Agreement and (ii) any LP
Units issued as Liquidated Damages pursuant to Section 2.01(b) of this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Registration Expenses” has the meaning specified therefor in
Section 2.08(b) of this Agreement.
     “Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Registration Statement) in which LP Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security (a) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act; (c) when such Registrable Security is held
by the Partnership or one of its subsidiaries or Affiliates; (d) when such
Registrable Security has been sold or disposed of in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.11 hereof or (e) one year
after the Closing Date.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Registration.
     (a) Effectiveness Deadline. Following the date hereof, but no later than
15 days following the Closing Date, the Partnership shall prepare and file a
registration statement (the “Registration Statement”) under the Securities Act
with respect to all of the Registrable Securities. The Registration Statement
filed pursuant to this Section 2.01(a) shall be on such appropriate registration
form of the Commission as shall be selected by the Partnership. The Partnership
shall use its commercially reasonable efforts to cause the Registration
Statement to become effective on or as soon as practicable after the Closing
Date. Any Registration Statement shall provide for the resale pursuant to any
method or combination of methods legally available to, and requested by, the
Holders of any and all Registrable Securities covered by such Registration
Statement. The Partnership shall use its commercially reasonable efforts to
cause the Registration Statement filed pursuant to this Section 2.01(a) to be
effective, supplemented and amended to the extent necessary to ensure that it is
available for the resale of all Registrable

3



--------------------------------------------------------------------------------



 



Securities by the Holders until all Registrable Securities covered by such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). The Registration Statement when effective (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Holders with
written notice of the effectiveness of the Registration Statement.
     (b) Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within 90 days after the Closing Date,
then each Holder shall be entitled to a payment (with respect to the Purchased
Units of each such Holder), as liquidated damages and not as a penalty, of 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for the first 60 days following the 90th day, increasing by an additional 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for each subsequent 30 days, up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. Any Liquidated
Damages shall be paid to each Holder in immediately available funds; provided,
however, if the Partnership certifies that it is unable to pay Liquidated
Damages in cash because such payment would result in a breach under a credit
facility or other debt instrument, then the Partnership may pay the Liquidated
Damages in kind in the form of the issuance of additional LP Units. Upon any
issuance of LP Units as Liquidated Damages, the Partnership shall promptly
(i) prepare and file an amendment to the Registration Statement prior to its
effectiveness adding such LP Units to such Registration Statement as additional
Registrable Securities and (ii) prepare and file a supplemental listing
application with the NYSE to list such additional LP Units. The determination of
the number of LP Units to be issued as Liquidated Damages shall be equal to the
amount of Liquidated Damages divided by the volume-weighted average closing
price of the LP Units on the NYSE for the ten (10) trading days immediately
preceding the date on which the Liquidated Damages payment is due, less a
discount to such average closing price of 2.00%. The payment of Liquidated
Damages to a Holder shall cease at the earlier of (i) the Registration Statement
becoming effective or (ii) the Purchased Units of such Holder becoming eligible
for resale without restriction under any section of Rule 144 (or any similar
provision then in effect) under the Securities Act, assuming that each Holder is
not an Affiliate of the Partnership, and any payment of Liquidated Damages shall
be prorated for any period of less than 30 days in which the payment of
Liquidated Damages ceases. If the Partnership is unable to cause a Registration
Statement to go effective within 180 days after the Closing Date as a result of
an acquisition, merger, reorganization, disposition or other similar
transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Holder may individually grant or withhold its consent to such
request in its discretion.
     Section 2.02 Piggyback Rights.

4



--------------------------------------------------------------------------------



 



     (a) Participation. In the event the Registrable Securities may not be
disposed of without restriction pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act, if the Partnership
proposes to file (i) a shelf registration statement other than the Registration
Statement contemplated by Section 2.01(a), (ii) a prospectus supplement to an
effective shelf registration statement, other than the Registration Statement
contemplated by Section 2.01(a) of this Agreement and Holders may be included
without the filing of a post-effective amendment thereto, or (iii) a
registration statement, other than a shelf registration statement, in each case,
for the sale of LP Units in an Underwritten Offering for its own account and/or
another Person, then as soon as practicable following the engagement of counsel
by the Partnership to prepare the documents to be used in connection with an
Underwritten Offering, the Partnership shall give notice (including, but not
limited to, notification by electronic mail) of such proposed Underwritten
Offering to each Holder (together with its Affiliates) holding at least
$10.0 million of the then-outstanding Registrable Securities (based on the LP
Unit Price) and such notice shall offer such Holders the opportunity to include
in such Underwritten Offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Holder may request in writing;
provided, however, that if the Partnership has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have an adverse effect on the price, timing or
distribution of the LP Units in the Underwritten Offering, then (A) the
Partnership shall not be required to offer such opportunity to the Holders or
(B) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b). Any notice required to be provided in this
Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof and receipt of such notice shall be confirmed by the Holder.
Each such Holder shall then have two (2) Business Days (or one (1) Business Day
in connection with any overnight or bought Underwritten Offering) after notice
has been delivered to request in writing the inclusion of Registrable Securities
in the Underwritten Offering. If no written request for inclusion from a Holder
is received within the specified time, each such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (x) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (y) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Registrable Securities in such
Underwritten Offering by giving written notice to the Partnership of such
withdrawal at or prior to the time of pricing of such Underwritten Offering. Any
Holder may deliver written notice (an “Opt-Out Notice”) to the Partnership
requesting that such Holder not receive notice from the Partnership of any
proposed Underwritten Offering; provided, however, that such Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to this Section 2.02(a)
and such Holder shall no longer be entitled to participate in Underwritten

5



--------------------------------------------------------------------------------



 



Offerings by the Partnership pursuant to this Section 2.02(a). The Holders
indicated on Schedule A hereto shall each be deemed to have delivered an Opt-Out
Notice as of the date hereof.
     (b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering advises the Partnership that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the LP Units offered or the market for the LP Units, then the LP
Units to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
the Partnership can be sold without having such adverse effect, with such number
to be allocated (i) first, to the Partnership and, if applicable, to those
holders of Parity Securities who initiated the Underwritten Offering pursuant to
rights granted such holders under the ArcLight/Kelso Registration Rights
Agreement and (ii) second, pro rata among the Selling Holders who have requested
participation in such Underwritten Offering and, except as provided in clause
(i), any other holder of securities of the Partnership having rights of
registration that are neither expressly senior nor subordinated to the
Registrable Securities (the “Parity Securities”). As of the date hereof, Parity
Securities include securities of the Partnership covered by the Existing
Registration Rights Agreements. The pro rata allocations for each Selling Holder
who has requested participation in such Underwritten Offering shall be the
product of (a) the aggregate number of Registrable Securities proposed to be
sold in such Underwritten Offering multiplied by (b) the fraction derived by
dividing (x) the number of Registrable Securities owned on the Closing Date by
such Selling Holder by (y) the aggregate number of Registrable Securities owned
on the Closing Date by all Selling Holders plus the aggregate number of Parity
Securities owned on the Closing Date by all holders of Parity Securities that
are participating in the Underwritten Offering.
     (c) Termination of Piggyback Registration Rights. Each Holder’s rights
under Section 2.02 shall terminate upon such Holder (together with its
Affiliates) ceasing to hold at least $10.0 million of Registrable Securities
(based on the LP Unit Price). Each Holder shall notify the Partnership in
writing when such Holder holds less than $10.0 million of Registrable Securities
(based on the LP Unit Price).
     Section 2.03 Delay Rights.
     Notwithstanding anything to the contrary contained herein, the Partnership
may, upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement or other
registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Registration
Statement or other registration statement or (ii) the Partnership has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of the Partnership, would materially adversely
affect the

6



--------------------------------------------------------------------------------



 



Partnership; provided, however, in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to the Registration
Statement or other registration statement for a period that exceeds an aggregate
of 60 days in any 180-day period or 105 days in any 365-day period, in each
case, exclusive of days covered by any lock-up agreement executed by a Selling
Holder in connection with any Underwritten Offering. Upon disclosure of such
information or the termination of the condition described above, the Partnership
shall provide prompt notice to the Selling Holders whose Registrable Securities
are included in the Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other reasonable
actions to permit registered sales of Registrable Securities as contemplated in
this Agreement.
     If (i) the Selling Holders shall be prohibited from selling their
Registrable Securities under the Registration Statement or other registration
statement contemplated by this Agreement as a result of a suspension pursuant to
the immediately preceding paragraph in excess of the periods permitted therein
or (ii) the Registration Statement or other registration statement contemplated
by this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 60 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Partnership shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the sixty-first (61st) Business Day after the Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculation Liquidated Damages,
the date in (x) or (y) above shall be deemed the “90th day,” as used in the
definition of Liquidated Damages). For purposes of this paragraph, a suspension
shall be deemed lifted on the date that notice that the suspension has been
terminated is delivered to the Selling Holders. Liquidated Damages pursuant to
this paragraph shall cease upon the Purchased Units of such Holder becoming
eligible for resale without restriction under any section of Rule 144 (or any
similar provision then in effect) under the Securities Act, assuming that each
Holder is not an Affiliate of the Partnership, and any payment of Liquidated
Damages shall be prorated for any period of less than 30 days in which the
payment of Liquidated Damages ceases.
     Section 2.04 Underwritten Offerings.
     (a) General Procedures. In connection with any Underwritten Offering under
this Agreement, the Partnership shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering
contemplated by this Agreement in which a Selling Holder participates, each
Selling Holder and the Partnership shall be obligated to enter into an
underwriting agreement that contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities. No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such

7



--------------------------------------------------------------------------------



 



underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement. Each Selling Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Partnership to and for the benefit of such
underwriters also be made to and for such Selling Holder’s benefit and that any
or all of the conditions precedent to the obligations of such underwriters under
such underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Partnership or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law. If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering. No such withdrawal or abandonment shall
affect the Partnership’s obligation to pay Registration Expenses. The
Partnership’s management may but shall not be required to participate in a
roadshow or similar marketing effort in connection with any Underwritten
Offering.
     (b) No Demand Rights. Notwithstanding any other provision of this
Agreement, no Holder shall be entitled to any “demand” rights or similar rights
that would require the Partnership to effect an Underwritten Offering solely on
behalf of the Holders.
     Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
     (a) prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement;
     (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify the Partnership in writing that,
in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, the
Partnership shall use its commercially reasonable efforts to include such
information in such prospectus supplement;
     (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained

8



--------------------------------------------------------------------------------



 



therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing the Registration Statement or
such other registration statement or supplement or amendment thereto, and
(ii) such number of copies of the Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;
     (d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
     (e) promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;
     (f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

9



--------------------------------------------------------------------------------



 



     (g) upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
     (h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
     (i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
     (j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;
     (k) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;
     (l) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
such Registrable Securities;
     (m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
     (n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

10



--------------------------------------------------------------------------------



 



     (o) if requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.
     Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Underwriters,
if any, to deliver to the Partnership (at the Partnership’s expense) all copies
in their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.
     Section 2.06 Cooperation by Holders. The Partnership shall have no
obligation to include Registrable Securities of a Holder in the Registration
Statement or in an Underwritten Offering pursuant to Section 2.02(a) who has
failed to timely furnish such information that the Partnership determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
     Section 2.07 Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities agrees to enter into a
customary letter agreement with underwriters providing such Holder will not
effect any public sale or distribution of Registrable Securities during the 60
calendar day period beginning on the date of a prospectus or prospectus
supplement filed with the Commission with respect to the pricing of any
Underwritten Offering, provided that (i) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the Partnership or the officers,
directors or any other Affiliate of the Partnership on whom a restriction is
imposed and (ii) the restrictions set forth in this Section 2.07 shall not apply
to any Registrable Securities that are included in such Underwritten Offering by
such Holder. In addition, this Section 2.07 shall not apply to any Holder that
is not entitled to participate in such Underwritten Offering, whether because
such Holder delivered an Opt-Out Notice prior to receiving notice of the
Underwritten Offering, because such Holder holds less than $10.0 million of the
then-outstanding Registrable Securities or because the Registrable Securities
held by such Holder may be disposed of without restriction pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act.
     Section 2.08 Expenses.

11



--------------------------------------------------------------------------------



 



     (a) Expenses. The Partnership will pay all reasonable Registration Expenses
as determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.09 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.
     (b) Certain Definitions. “Registration Expenses” means all expenses
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the
Registration Statement pursuant to Section 2.01(a) or an Underwritten Offering
covered under this Agreement, and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance. “Selling Expenses” means all underwriting fees, discounts and
selling commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities.
     Section 2.09 Indemnification.
     (a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees or agents (collectively, the “Selling
Holder Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that the Partnership
will not be liable in any such case if and to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Selling Holder Indemnified Person in writing specifically for

12



--------------------------------------------------------------------------------



 



use in the Registration Statement or such other registration statement, or
prospectus supplement, as applicable. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder Indemnified Person, and shall survive the transfer of such securities by
such Selling Holder.
     (b) By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
     (c) Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.09. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.09 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

13



--------------------------------------------------------------------------------



 



     (d) Contribution. If the indemnification provided for in this Section 2.09
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
     (e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.10 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to use its commercially reasonable efforts to:
     (a) make and keep public information regarding the Partnership available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;
     (b) file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
     (c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

14



--------------------------------------------------------------------------------



 



     Section 2.11 Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities granted to the
Investors by the Partnership under this Article II may be transferred or
assigned by any Investor to one or more transferees or assignees of Registrable
Securities; provided, however, that (a) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, such Investor, the amount of Registrable Securities transferred or assigned
to such transferee or assignee shall represent at least $10.0 million of
Registrable Securities (based on the LP Unit Price), (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or
assigned, and (c) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such Investor under this
Agreement.
     Section 2.12 Limitation on Subsequent Registration Rights. From and after
the date hereof, the Partnership shall not, without the prior written consent of
the Holders of a majority of the Registrable Securities, enter into any
agreement with any current or future holder of any securities of the Partnership
that would allow such current or future holder to require the Partnership to
include securities in any registration statement filed by the Partnership on a
basis other than pari passu with, or expressly subordinate to the rights of, the
Holders of Registrable Securities hereunder.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
     (a) if to an Investor:
     To the respective address listed on Schedule A hereof

    with a copy to:

Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX 77002
Attention: Joe S. Poff
Facsimile: 713.229.7710
     (b) if to a transferee of an Investor, to such Holder at the address
provided pursuant to Section 2.11 above; and
     (c) if to the Partnership:
Buckeye Partners, L.P.
One Greenway Plaza, Suite 600

15



--------------------------------------------------------------------------------



 



Houston, TX 77046
Attention: General Counsel
Facsimile: 610.904.4006
with a copy to:
Vinson & Elkins L.L.P.
666 Fifth Avenue
26th Floor
New York, NY 10103
Attention: E. Ramey Layne
Facsimile: 212.237.0100
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by courier service or any other means.
     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Investor under this Agreement may be transferred or assigned
by such Investor only in accordance with Section 2.11 hereof.
     Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.
     Section 3.05 Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.
     Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The

16



--------------------------------------------------------------------------------



 



existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity that such Person may have.
     Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.08 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.09 Governing Law. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
     Section 3.10 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.11 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Partnership set forth herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.
     Section 3.12 Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
     Section 3.13 No Presumption. If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.14 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Investors (and their permitted transferees and assignees) and the Partnership
shall have any obligation hereunder and that, notwithstanding that one or more
of the Investors may be a corporation, partnership or limited liability company,
no recourse under this Agreement or under any documents or instruments delivered
in connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Investors or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the

17



--------------------------------------------------------------------------------



 



foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Investors or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Investors under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Investor hereunder.
     Section 3.15 Interpretation. Article and Section references to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by an Investor under this Agreement, such
action shall be in such Investor’s sole discretion unless otherwise specified.
[Signature pages to follow]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

            BUCKEYE PARTNERS, L.P.
      By:   BUCKEYE GP LLC         (its General Partner)            By:   /s/
Keith E. St.Clair         Keith E. St.Clair        Senior Vice President and
Chief Financial Officer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

AT MLP Fund, LLC
      By:   /s/ Chris Linder         Name:   Chris Linder        Title:   Vice
President   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

ClearBridge Energy MLP Fund Inc.
      By:   ClearBridge Advisors, LLC  

    By:  /s/ Harry D. Cohen        Title:   Harry D. Cohen        Title:  
Managing Director &
Chief Investment Officer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Cohen & Steers Capital Management, Inc.
      By:   /s/ Adam Derechin         Name:   Adam Derechin        Title:  
Chief Operating Officer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Tortoise Energy Capital Corporation
      By:   /s/ Zachary A. Hamel         Name:   Zachary A. Hamel       
Title:   Senior Vice President   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Tortoise Energy Infrastructure Corporation
      By:   /s/ Zachary A. Hamel         Name:   Zachary A. Hamel       
Title:   Senior Vice President   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Tortoise North American Energy Corporation
      By:   /s/ Zachary A. Hamel         Name:   Zachary A. Hamel       
Title:   Senior Vice President   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Tortoise MLP Fund, Inc.
      By:   /s/ Zachary A. Hamel         Name:   Zachary A. Hamel       
Title:   President   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

R3 Capital Partners Master (DE), L.P.             By:   BlackRock Investment
Management, LLC,         its Investment Manager              By:   /s/ Paul H.
Tice         Name:   Paul H. Tice        Title:   Managing Director   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Harvest Infrastructure Partners Fund LLC
      By:   /s/ Anthony Merhige         Name:   Anthony Merhige        Title:  
G.C. of Managing Member   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Harvest Sharing LLC
      By:   /s/ Anthony Merhige         Name:   Anthony Merhige        Title:  
G.C. of Managing Member   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Harvest MLP Partners
      By:   /s/ Anthony Merhige         Name:   Anthony Merhige        Title:  
G.C. of Investment Advisor   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Harvest MLP Partners II
      By:   /s/ Anthony Merhige         Name:   Anthony Merhige        Title:  
G.C. of Investment Advisor   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR

Harvest MSRA
      By:   /s/ Anthony Merhige         Name:   Anthony Merhige        Title:  
G.C. of Investment Advisor   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

AP Capital Holdings LLC
      By:   /s/ Anthony Merhige         Name:   Anthony Merhige        Title:  
G.C. of Investment Advisor   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Fiduciary Asset Management, LLC
      By:   /s/ Wiley Angell         Name:   Wiley Angell — Portfolio Manager   
    Title:   President and Chief Executive Officer
FAMCO MLP & Energy Infrastructure Fund   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

SOF INVESTMENTS, L.P.
      By:   /s/ Marc R. Lisker         Name:   Marc R. Lisker        Title:  
General Counsel   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Taconic Opportunity Fund L.P.       By:   Taconic Capital Advisors L.P.        
    By:   /s/ Josh Miller         Name:   Josh Miller        Title:   Principal 
 

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY
      By:   /s/ Jerome R. Baier         Name:   Jerome R. Baier        Title:  
Its Authorized Representative   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Fidelity Securities Fund: Fidelity
Dividend Growth Fund
      By:   /s/ Jeffrey Christian         Name:   Jeffrey Christian       
Title:   Deputy Treasurer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Fidelity Advisor Series I: Fidelity
Advisor Dividend Growth Fund
      By:   /s/ Jeffrey Christian         Name:   Jeffrey Christian       
Title:   Deputy Treasurer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Variable Insurance Products Fund
III: Balanced Portfolio
      By:   /s/ Jeffrey Christian         Name:   Jeffrey Christian       
Title:   Deputy Treasurer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Variable Insurance Products Fund
II: Contrafund Portfolio
      By:   /s/ Jeffrey Christian         Name:   Jeffrey Christian       
Title:   Deputy Treasurer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Fidelity Puritan Trust: Fidelity
Balanced Fund
      By:   /s/ Jeffrey Christian         Name:   Jeffrey Christian       
Title:   Deputy Treasurer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Fidelity Advisor Series I: Fidelity
Advisor Balanced Fund
      By:   /s/ Jeffrey Christian         Name:   Jeffrey Christian       
Title:   Deputy Treasurer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

Fidelity Devonshire Trust: Fidelity
Series All-Sector Equity Fund
      By:   /s/ Jeffrey Christian         Name:   Jeffrey Christian       
Title:   Deputy Treasurer   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

RCH Energy MLP Fund, L.P.             By: RCH Energy MLP Fund GP, L.P.; its
general partner             By: RR Advisors, LLC; its general partner          
  By:   /s/ Robert J. Raymond         Name:   Robert J. Raymond        Title:  
Sole-Member   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

KAYNE ANDERSON MLP INVESTMENT
COMPANY
      By:   /s/ James C. Baker         Name:   James C. Baker        Title:  
Executive Vice President        INVESTOR:

KAYNE ANDERSON ENERGY TOTAL
RETURN FUND, INC.
      By:   /s/ James C. Baker         Name:   James C. Baker        Title:  
Executive Vice President        INVESTOR:

KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
      By:   /s/ James C. Baker         Name:   James C. Baker        Title:  
Executive Vice President        INVESTOR:

KAYNE ANDERSON MIDSTREAM/ENERGY
FUND, INC.
      By:   /s/ James C. Baker         Name:   James C. Baker        Title:  
Executive Vice President        INVESTOR:

KAYNE MIDSTREAM SPECIALTY FUND, LP
      By: Kayne Anderson Capital Advisors, L.P.         its general partner     
      By:   /s/ David Shladovsky         Name:   David Shladovsky       
Title:   General Counsel   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

KAYNE ANDERSON MLP FUND, LP             By:   Kayne Anderson Capital Advisors,
L.P.         its general partner            By:   /s/ David Shladovsky        
Name:   David Shladovsky        Title:   General Counsel        INVESTOR:

KAYNE ANDERSON MIDSTREAM
INSTITUTIONAL FUND, LP             By:   Kayne Anderson Capital Advisors, L.P.
its general partner             By:   /s/ David Shladovsky         Name:   David
Shladovsky        Title:   General Counsel        INVESTOR:

KAYNE ANDERSON REAL ASSETS FUND, LP             By:   Kayne Anderson Capital
Advisors, L.P.         its general partner            By:   /s/ David Shladovsky
        Name:   David Shladovsky        Title:   General Counsel       
INVESTOR:

KAYNE ANDERSON CAPITAL INCOME
PARTNERS (QP), LP             By:   Kayne Anderson Capital Advisors, L.P.      
  its general partner            By:   /s/ David Shladovsky         Name:  
David Shladovsky        Title:   General Counsel   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



            INVESTOR:

KAYNE ANDERSON INCOME PARTNERS, LP             By:   Kayne Anderson Capital
Advisors, L.P.         its general partner 

    By:   /s/ David Shladovsky         Name:   David Shladovsky        Title:  
General Counsel   

Signature Page to Registration Rights Agreement
(PIPE Investors)

 



--------------------------------------------------------------------------------



 



Schedule A — Investor Name; Notice and Contact Information

                  Opt-Out         at Date Investor   Address   Hereof AT MLP
Fund, LLC  
Chris Linder
1700 Lincoln Street, Suite 2550
Denver, Colorado 80203
Fax: 720.221.5033
    ClearBridge Energy MLP Fund Inc.  
Barbara Brooke Manning
General Counsel & Chief
Compliance Officer
ClearBridge Advisors LLC
620 8th Avenue NY, NY 10018
bbmanning@clearbridgeadvisors.com
Cc: Pat Collier
    Cohen & Steers Global Income Builder Fund  
c/o Cohen & Steers Capital Management, Inc.
280 Park Avenue, 10th Floor
New York, NY 10017
    Cohen & Steers Global Infrastructure Fund, Inc.  
c/o Cohen & Steers Capital Management, Inc.
280 Park Avenue, 10th Floor
New York, NY 10017
    Cohen & Steers Select Utility Fund  
c/o Cohen & Steers Capital Management, Inc.
280 Park Avenue, 10th Floor
New York, NY 10017
    Tortoise Energy Infrastructure Corporation  
Zachary A. Hamel CFA — Managing Director
Tortoise Capital Advisors, LLC
11550 Ash Street, Suite 300
Leawood, KS 66211
    Tortoise Energy Capital Corporation  
Zachary A. Hamel CFA — Managing Director
Tortoise Capital Advisors, LLC
11550 Ash Street, Suite 300
Leawood, KS 66211
   

Schedule A to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Opt-Out         at Date Investor   Address   Hereof Tortoise
North American Energy Corporation  
Zachary A. Hamel CFA — Managing Director
Tortoise Capital Advisors, LLC
11550 Ash Street, Suite 300
Leawood, KS 66211
    Tortoise MLP Fund, Inc.  
Zachary A. Hamel CFA — Managing Director
Tortoise Capital Advisors, LLC
11550 Ash Street, Suite 300
Leawood, KS 66211
    R3 Capital Partners Master (DE), L.P.  
Paul Tice
Managing Director
BlackRock, Inc.
Park Avenue Plaza
55 East 52nd Street
New York, NY 10055
212-810-8562
    Harvest Infrastructure Partners Fund LLC  
Harvest
Infrastructure Partners
Fund LLC
100 West Lancaster Avenue
Second Floor
Wayne, Pennsylvania 19087
Attention: Anthony Merhige
Fax: 610-998-9775
    Harvest Sharing LLC  
Harvest Sharing LLC
100 West Lancaster Avenue
Second Floor
Wayne, Pennsylvania 19087
Attention: Anthony Merhige
Fax: 610-998-9775
   

Schedule A to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Opt-Out         at Date Investor   Address   Hereof Harvest
MLP Partners  
Harvest MLP Partners
100 West Lancaster Avenue
Second Floor
Wayne, Pennsylvania 19087
Attention: Anthony Merhige
Fax: 610-998-9775
    Harvest MLP Partners II  
Harvest MLP Partners II
100 West Lancaster Avenue
Second Floor
Wayne, Pennsylvania 19087
Attention: Anthony Merhige
Fax: 610-998-9775
    Harvest MSRA  
Harvest MSRA
100 West Lancaster Avenue
Second Floor
Wayne, Pennsylvania 19087
Attention: Anthony Merhige
Fax: 610-998-9775
    AP Capital Holdings LLC  
AP Capital Holdings LLC
100 West Lancaster Avenue
Second Floor
Wayne, Pennsylvania 19087
Attention: Anthony Merhige
Fax: 610-998-9775
    FAMCO MLP & Energy Infrastructure Fund  
Quinn Kiley
8235 Forsyth Blvd., Suite 700
St. Louis, Missouri 63105
Fax: 314-446-1407
    SOF Investments, L.P.  
MSD Capital, L.P.
645 Fifth Avenue, 21st Floor
New York, NY 10022
Fax: 212-303-1772
Attention: Marcello Liquori
   

Schedule A to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Opt-Out         at Date Investor   Address   Hereof Taconic
Opportunity Fund L.P.  
Michael Zaczyk
Taconic Capital Advisors LP
450 Park Avenue
New York, NY 10022
Fax: 212-209-3124
    The Northwestern Mutual Life
Insurance Company  
The Northwestern Mutual Life
Insurance Company
720 E. Wisconsin Avenue.
Milwaukee, WI, 53202
Attention: Sean Twohig
Fax (414) 665-7124

With copy to Abim Kolawole, Esq.
Fax (414) 625-1748
E-mail: abimkolawole@northwesternmutual.com
  Yes Kayne Anderson MLP Investment Company  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Kayne Anderson Energy Total Return Fund, Inc.  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Kayne Anderson Energy Development Company  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes

Schedule A to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Opt-Out         at Date Investor   Address   Hereof Kayne
Anderson Midstream/Energy Fund, Inc.  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Kayne Midstream Specialty Fund, LP  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Kayne Anderson MLP Fund, LP  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Kayne Anderson Midstream Institutional Fund, LP  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Kayne Anderson Real Assets Fund, LP  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Kayne Anderson Capital Income Partners (QP), LP  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Kayne Anderson Income Partners, LP  
James C. Baker
Kayne Anderson Capital Advisors, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Fax: 713-665-7359
  Yes Ball & Co fbo Fidelity Securities Fund: Fidelity Dividend Growth Fund  
Andrew Boyd
82 Devonshire St
V13H
Boston, MA 02109
  Yes

Schedule A to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  Opt-Out         at Date Investor   Address   Hereof Rowwater &
Co fbo Fidelity Advisor Series I: Fidelity Advisor Dividend Growth Fund  
Andrew Boyd
82 Devonshire St
V13H
Boston, MA 02109
  Yes M Gardiner & Co fbo Variable Insurance Products Fund III: Balanced
Portfolio  
Andrew Boyd
82 Devonshire St
V13H
Boston, MA 02109
  Yes Mag & Co fbo Variable Insurance Products Fund II: Contrafund Portfolio  
Andrew Boyd
82 Devonshire St
V13H
Boston, MA 02109
  Yes Ball & Co fbo Fidelity Puritan Trust: Fidelity Balanced Fund  
Andrew Boyd
82 Devonshire St
V13H
Boston, MA 02109
  Yes M Gardiner & Co fbo Fidelity Advisor Series I: Fidelity Advisor Balanced
Fund  
Andrew Boyd
82 Devonshire St
V13H
Boston, MA 02109
  Yes Booth & Co fbo Fidelity Devonshire Trust: Fidelity Series All-Sector
Equity Fund  
Andrew Boyd
82 Devonshire St
V13H
Boston, MA 02109
  Yes RCH Energy MLP Fund, L.P.  
RR Advisors, LLC
3953 Maple Avenue
Suite 180
Dallas, Texas 75219
Attention: Robert Raymond & Sean Maher
Fax: (214) 871-8683
   

Schedule A to Registration Rights Agreement

 